DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control device” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
	After reviewing the specification, the control device appears to be drawn to a server arranged locally or suitable wired/wireless digital communication, or known equivalents (per paragraph [0047]). 

Allowable Subject Matter
Claims 1-14 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claim 1 to recite “A heat pump system…”
Please amend claims 2-7 to recite “The heat pump system…”
Please amend claim 8 to recite “A method for controlling a heat pump system…”
Please amend claims 9-14 to recite “The method according to claim …”
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Maxwell (US 2010/0108290) in view of Ishii (WO2013140954A1) further in view of Itagaki (US 2011/0072840) and Olson (US 8,729,682).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
 A heat pump system comprising a heat medium circuit in turn comprising; a compressor, an expansion valve, at least one primary heat exchanger arranged to transfer thermal energy between a primary-side heat medium and a respective primary heat source or sink selected from outdoor air, a water body or the ground, at least two secondary heat exchangers arranged to transfer thermal energy between a secondary-side heat medium and a respective secondary heat source or sink selected from indoors air, pool water, water and a topmost outdoor ground layer, a valve arranged to selectively direct the secondary-side heat medium to one or several of said secondary heat exchangers, and a control device, wherein the speed of the compressor is controllable, wherein an opening of the expansion valve is adjustable, and wherein the control device is arranged to control the power of the heat pump system by controlling a speed of the compressor to set the speed of the compressor to a non-maximum speed corresponding to a desired heat pumping power, wherein the control device is arranged to control an output temperature of heat medium flowing out from the expansion valve by controlling the opening of the expansion valve given the controlled speed of the compressor and based upon information regarding to which secondary heat exchanger the secondary-side heat medium is directed.
Maxwell as modified teaches a heat pump system with analogous structures such as the heat exchanger and valve arrangements in the claimed invention, and through the combination teaches analogous controls in the claimed invention regarding controlling the valves to control an output temperature of heat medium flowing out of the expansion valve. However, Maxwell as modified fails to provide an adequate suggestion to render obvious the limitation: “the control device is arranged to control the power of the heat pump system by controlling a speed of the compressor to set the speed of the compressor to a non-maximum speed corresponding to a desired heat pumping power.” 
Therefore, the modification would not be obvious, and the independent claims would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claims 1 and 8, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763